Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 1 of 46 PageID #: 4370




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 2 of 46 PageID #: 4371
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 3 of 46 PageID #: 4372




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 4 of 46 PageID #: 4373
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 5 of 46 PageID #: 4374




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 6 of 46 PageID #: 4375
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 7 of 46 PageID #: 4376
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 8 of 46 PageID #: 4377




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 9 of 46 PageID #: 4378
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 10 of 46 PageID #: 4379
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 11 of 46 PageID #: 4380




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 12 of 46 PageID #: 4381
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 13 of 46 PageID #: 4382




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 14 of 46 PageID #: 4383
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 15 of 46 PageID #: 4384
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 16 of 46 PageID #: 4385




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 17 of 46 PageID #: 4386
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 18 of 46 PageID #: 4387




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 19 of 46 PageID #: 4388
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 20 of 46 PageID #: 4389




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 21 of 46 PageID #: 4390
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 22 of 46 PageID #: 4391
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 23 of 46 PageID #: 4392
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 24 of 46 PageID #: 4393




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 25 of 46 PageID #: 4394
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 26 of 46 PageID #: 4395
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 27 of 46 PageID #: 4396




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 28 of 46 PageID #: 4397
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 29 of 46 PageID #: 4398
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 30 of 46 PageID #: 4399
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 31 of 46 PageID #: 4400
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 32 of 46 PageID #: 4401




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 33 of 46 PageID #: 4402
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 34 of 46 PageID #: 4403
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 35 of 46 PageID #: 4404




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 36 of 46 PageID #: 4405
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 37 of 46 PageID #: 4406
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 38 of 46 PageID #: 4407




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 39 of 46 PageID #: 4408
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 40 of 46 PageID #: 4409
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 41 of 46 PageID #: 4410




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 42 of 46 PageID #: 4411
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 43 of 46 PageID #: 4412
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 44 of 46 PageID #: 4413




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 45 of 46 PageID #: 4414
Case 2:17-cr-00587-JMA Document 268-5 Filed 03/05/21 Page 46 of 46 PageID #: 4415
